CASE 0:19-cv-02833-PAM-HB Document 8-2 Filed 11/26/19 Page 1 of 2




                                      ~   •       ~




                      ~►   ~   _ ~            i
Date Received        Type of Filing        Proceeding ID                                                                        Name of Filers)
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         Vincent Lucas
      6/28/2018 REPLY TO COMMENTS     02-278                Craig Cunningham
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         MG lLC d/b/a TRANZACT
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         Sirius XM Radio Inc.
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         33 SMS Industry Participants
      6/28/2018 REPLY TO COMMENTS     18-152,02-275         A Place for Mom,Inc.
      6/28/2018 REPLY TO COMMENTS     18-152,17-59,02-278   CTIA
      6/2S/2018 REPLY TO COMMENTS     18-152,02-278         The Student Loan Servicing Alliance,Navient Corp.,Nelnet Servicing, LLC,The Pennsylvania Higher EducaTion Assistance Agency
      6/28/2015 REPLY TO COMMENTS     18-152,02-278         John A.Shaw
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         Consumers Union
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         American Gas Association,American Public Power Association,Edison Electric Institute,National Rural Electric Cooperative Association
      6/28/2018 REPIYTOCOMMENTS       18-152,02-278         ADTSecurityServices
      6/28/2018 REPLY TO COMMENTS     02-278                Amanda Allen
      6/28/2018 REPLY TO COMMENTS     02-278,18-152         Vibes Media, LLC
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         Credit Union National Association
      6/28/2018 REPLY TO COMMENTS     02-278,15-152         U.S. Chamber Institute for Legal Reform,U.S. Chamber Technology Engagement Center
      6/28/2018 REPLY TO COMMENTS     02-278,18-152         National Council of Higher Education Loan Programs(NCHER)
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         Alarm Industry Communications Committee
      6/28/2018 REPLY TO COMMENTS     02-278,18-152         Margot Saunders
      6/28/2018 REPLY TO COMMENTS     02-278                Brett Freeman
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         BroadnetTeleservicesLLC
      6/28/2018 REPLY TO COMMENTS     02-278,18-152         Mortgage Bankers Association
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         National Association of State Utility Consumer Advocates
      6/28/2018 REPLY TO COMMENTS     18-152,02-278         TechFreedom
      6/27/2018 REPLY TO COMMENTS     02-278                Mark C. Hoffman
      6/27/2018 REPLY TO COMMENTS     18-152,02-278         Noble Systems Corporation
      6/27/2018 REPLY TO COMMENTS     02-278,18-152         College Foundation, Inc.("CFI")
      6/27/2018 REPLY TO COMMENTS     02-278                Bryan AnthonyReo
      6/27/2015 REPLY TO COMMENTS     02-278                Stewart N. Abramson
      6/26/2018 REPLY TO COMMENTS     02-278                Michael Worsham
      6/26/2018 REPLY TO COMMENTS     02-278,18-152         Charles R. Messer
                                                                                                                                                                                                   CASE 0:19-cv-02833-PAM-HB Document 8-2 Filed 11/26/19 Page 2 of 2
